Exhibit 10.2

 

GUARANTY OF PAYMENT

 

GUARANTY OF PAYMENT (this “Guaranty”), made as of March 29, 2012, between KILROY
REALTY CORPORATION, a Maryland corporation, having an address at 12200 West
Olympic Boulevard, Suite 200, Los Angeles, California 90064 (“Guarantor”), and
JPMORGAN CHASE BANK, N.A., having an office at 383 Madison Avenue, New York, NY
10179, as administrative agent (the “Administrative Agent”) for the banks (the
“Banks”) listed on the signature pages of the Credit Agreement (as the same may
be amended, modified, supplemented or restated, the “Credit Agreement”), dated
as of the date hereof, among Kilroy Realty, L.P. (“Borrower”), the Banks, the
Administrative Agent, in its capacity as Administrative Agent and Bank, J.P.
Morgan Securities LLC, as Joint Lead Arranger and Joint Bookrunner, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arranger and Joint
Bookrunner, Wells Fargo Securities LLC, as Joint Lead Arranger and Joint
Bookrunner, Bank of America, N.A., as Syndication Agent, and Wells Fargo Bank,
National Association, as Co-Syndication Agent.

 

W I T N E S S E T H:

 

WHEREAS, as a condition to the execution and delivery of the Credit Agreement,
the Banks have required that Guarantor enter into this Guaranty of Payment; and

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                       Guarantor, on behalf of itself and its
successors and assigns, hereby irrevocably, absolutely and unconditionally
guarantees the full and punctual payment when due, whether at stated maturity or
otherwise, of all Obligations of Borrower now or hereafter existing under the
Notes and the Credit Agreement, for principal and/or interest as well as any and
all other amounts due thereunder, including, without limitation, all indemnity
obligations of Borrower thereunder, and any and all reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Administrative Agent or the Banks in enforcing
its rights under this Guaranty (all of the foregoing obligations being the
“Guaranteed Obligations”).

 

2.                                       It is agreed that the Guaranteed
Obligations of Guarantor hereunder are primary and this Guaranty shall be
enforceable against Guarantor and its successors and assigns without the
necessity for any suit or proceeding of any kind or nature whatsoever brought by
the Administrative Agent against Borrower or its

 

--------------------------------------------------------------------------------


 

respective successors or assigns or any other party or against any security for
the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of non-payment or non-observance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of maturity, extension of time, change in nature or form of the
Guaranteed Obligations, acceptance of further security, release of further
security, imposition or agreement arrived at as to the amount of or the terms of
the Guaranteed Obligations, notice of adverse change in Borrower’s financial
condition and any other fact which might materially increase the risk to
Guarantor), all of which Guarantor hereby expressly waives; and Guarantor hereby
expressly agrees that the validity of this Guaranty and the obligations of
Guarantor hereunder shall in no way be terminated, affected, diminished,
modified or impaired by reason of the assertion of or the failure to assert by
the Administrative Agent against Borrower or its respective successors or
assigns, any of the rights or remedies reserved to the Administrative Agent
pursuant to the provisions of the Loan Documents.  Guarantor agrees that any
notice or directive given at any time to the Administrative Agent which is
inconsistent with the waiver in the immediately preceding sentence shall be void
and may be ignored by the Administrative Agent, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this Guaranty
for the reason that such pleading or introduction would be at variance with the
written terms of this Guaranty, unless the Administrative Agent has specifically
agreed otherwise in a writing, signed by a duly authorized officer of the
Administrative Agent.  Guarantor specifically acknowledges and agrees that the
foregoing waivers are of the essence of this transaction and that, but for this
Guaranty and such waivers, the Administrative Agent would decline to execute the
Loan Documents.

 

3.                                       Guarantor waives, and covenants and
agrees that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any and all appraisal,
valuation, stay, extension, marshaling-of-assets or redemption laws, or right of
homestead or other exemption, whether now or at any time hereafter in force,
which may delay, prevent or otherwise affect the performance by Guarantor of its
obligations under, or the enforcement by the Administrative Agent of, this
Guaranty. Guarantor further covenants and agrees not to set up or claim any
defense, counterclaim, offset, set-off or other objection of any kind to any
action, suit or proceeding in law, equity or otherwise, or to any demand or
claim that may be instituted or made by the Administrative Agent other than the
defense of the actual timely payment and performance by Borrower of the
Guaranteed Obligations hereunder; provided, however, that the foregoing shall
not be deemed a waiver of Guarantor’s right to assert any compulsory
counterclaim, if such counterclaim is compelled under local law or rule of
procedure, nor shall the foregoing be deemed a waiver of Guarantor’s right to
assert any claim which would constitute a defense, setoff, counterclaim or
crossclaim of any nature whatsoever against Administrative Agent or any Bank in
any separate action or proceeding.  Guarantor represents, warrants and agrees
that, as of the date hereof, its

 

2

--------------------------------------------------------------------------------


 

obligations under this Guaranty are not subject to any counterclaims, offsets or
defenses against the Administrative Agent or any of the Banks of any kind.

 

4.                                       The provisions of this Guaranty are for
the benefit of the Administrative Agent and the Banks and their successors and
permitted assigns, and nothing herein contained shall impair as between Borrower
and the Administrative Agent and the Banks the obligations of Borrower under the
Loan Documents.

 

5.                                       This Guaranty shall be a continuing,
unconditional and absolute guaranty and the liability of Guarantor hereunder
shall in no way be terminated, affected, modified, impaired or diminished by
reason of the happening, from time to time, of any of the following, although
without notice or the further consent of Guarantor:

 

(a)                                  any assignment, amendment, modification or
waiver of or change in any of the terms, covenants, conditions or provisions of
any of the Guaranteed Obligations or the Loan Documents or the invalidity or
unenforceability of any of the foregoing; or

 

(b)                                 any extension of time that may be granted by
the Administrative Agent and/or any Bank to Borrower, any guarantor, or their
respective successors or assigns, heirs, executors, administrators or personal
representatives; or

 

(c)                                  any action which the Administrative Agent
may take or fail to take under or in respect of any of the Loan Documents or by
reason of any waiver or, or failure to enforce any of the rights, remedies,
powers or privileges available to the Administrative Agent under this Guaranty
or available to the Administrative Agent at law, equity or otherwise, or any
action on the part of the Administrative Agent granting indulgence or extension
in any form whatsoever; or

 

(d)                                 any sale, exchange, release, or other
disposition of any property pledged, mortgaged or conveyed, or any property in
which the Administrative Agent and/or the Banks have been granted a lien or
security interest to secure any indebtedness of Borrower to the Administrative
Agent and/or the Banks; or

 

(e)                                  any release of any person or entity who may
be liable in any manner for the payment and collection of any amounts owed by
Borrower to the Administrative Agent and/or the Banks; or

 

(f)                                    the application of any sums by whomsoever
paid or however realized to any amounts owing by Borrower to the Administrative
Agent and/or the Banks under the Loan Documents in such manner as the
Administrative Agent shall determine in its sole discretion; or

 

(g)                                 Borrower’s or any guarantor’s voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of their
respective assets and liabilities,

 

3

--------------------------------------------------------------------------------


 

appointment of a trustee, receiver, liquidator, sequestrator or conservator for
all or any part of Borrower’s or Guarantor’s assets, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, arrangement,
composition or readjustment, or the commencement of other similar proceedings
affecting Borrower or any guarantor or any of the assets of any of them,
including, without limitation, (i) the release or discharge of Borrower or any
guarantor from the payment and performance of their respective obligations under
any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or

 

(h)                                 any improper disposition by Borrower of the
proceeds of the Loans, it being acknowledged by Guarantor that the
Administrative Agent or any Bank shall be entitled to honor any request made by
Borrower for a disbursement of such proceeds and that neither the Administrative
Agent nor any Bank shall have any obligation to see to the proper disposition by
Borrower of such proceeds.

 

6.                                       Guarantor agrees that if at any time
all or any part of any payment at any time received by the Administrative Agent
and/or any Bank from Borrower or Guarantor under or with respect to this
Guaranty is or must be rescinded or returned by the Administrative Agent or any
Bank for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of Borrower or Guarantor), then Guarantor’s
obligations hereunder shall, to the extent of the payment rescinded or returned,
be deemed to have continued in existence notwithstanding such previous receipt
by such party, and Guarantor’s obligations hereunder shall continue to be
effective or reinstated, as the case may be, as to such payment, as though such
previous payment had never been made.

 

7.                                       Until this Guaranty is terminated
pursuant to the terms hereof, Guarantor (i) shall have no right of subrogation
against Borrower or any entity comprising same by reason of any payments or acts
of performance by Guarantor in compliance with the obligations of Guarantor
hereunder; (ii) waives any right to enforce any remedy which Guarantor now or
hereafter shall have against Borrower or any entity comprising same by reason of
any one or more payment or acts of performance in compliance with the
obligations of Guarantor hereunder and (iii) subordinates any liability or
indebtedness of Borrower or any entity comprising same now or hereafter held by
Guarantor or any affiliate of Guarantor to the obligations of Borrower under the
Loan Documents, provided, however, until an Event of Default has occurred and is
continuing, Borrower or any entity comprising same shall not be prohibited from
making payments to Guarantor or any affiliate thereof on such subordinated
liability or indebtedness in accordance with the terms thereof.  The foregoing,
however, shall not be deemed in any

 

4

--------------------------------------------------------------------------------


 

way to limit any rights that Guarantor may have pursuant to the Agreement of
Limited Partnership of Borrower or which it may have at law or in equity with
respect to any other partners of Borrower.

 

8.                                       Guarantor represents and warrants to
the Administrative Agent and the Banks (with the knowledge that the
Administrative Agent and the Banks are relying upon the same) as of the date
hereof, as follows:

 

(a)                                  as of the date hereof, Guarantor is the
sole general partner of Borrower;

 

(b)                                 based upon such relationship, Guarantor has
determined that it is in its best interests to enter into this Guaranty;

 

(c)                                  in the good faith judgment of Guarantor,
the benefits to be derived by Guarantor from Borrower’s access to funds made
possible by the Loan Documents are at least equal to the obligations undertaken
pursuant to this Guaranty;

 

(d)                                 Guarantor is solvent and has corporate 
power and authority to enter into this Guaranty and to perform its obligations
under the term hereof and (i) Guarantor is organized and validly existing under
the laws of the State of Maryland, (ii) Guarantor has complied with all
provisions of applicable law in connection with all aspects of this Guaranty,
and (iii) the persons executing this Guaranty have all the requisite power and
authority to execute and deliver this Guaranty;

 

(e)                                  to the best of Guarantor’s knowledge, there
is no action, suit, proceeding, or investigation pending or threatened against
or affecting Guarantor at law, in equity, in admiralty or before any arbitrator
or any governmental department, commission, board, bureau, agency or
instrumentality (domestic or foreign) which is reasonably likely to materially
and adversely impair the ability of Guarantor to perform its obligations under
this Guaranty;

 

(f)                                    the execution and delivery of and the
performance by Guarantor of its obligations under this Guaranty have been duly
authorized by all necessary action on the part of Guarantor and do not
(i) violate any provision of any law, rule, regulation (including, without
limitation, Regulation U, T or X of the Board of Governors of the Federal
Reserve System of the United States), order, writ, judgment, decree,
determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor the consequences of which violation is
likely to materially and adversely impair the ability of Guarantor to perform
its obligations under this Guaranty or (ii) violate or conflict with, result in
a breach of or constitute a default under any material indenture,

 

5

--------------------------------------------------------------------------------


 

agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its property is bound the consequences of which violation,
conflict, breach or default is reasonably likely to materially and adversely
impair the ability of Guarantor to perform its obligations under this Guaranty;

 

(g)                                 this Guaranty has been duly executed by
Guarantor and constitutes the legal, valid and binding obligation of Guarantor,
enforceable against it in accordance with its terms except as enforceability may
be limited by applicable insolvency, bankruptcy or other laws affecting
creditors’ rights generally or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law;

 

(h)                                 no authorization, consent, approval, license
or formal exemption from, nor any filing, declaration or registration with, any
Federal, state, local or foreign court, governmental agency or regulatory
authority is required in connection with the execution, delivery and performance
by Guarantor of this Guaranty, except those which have already been obtained;
and

 

(i)                                     Guarantor is not an “investment company”
as that term is defined in, nor is it otherwise subject to regulation under, the
Investment Company Act of 1940, as amended.

 

9.                                       Guarantor and the Administrative Agent
each acknowledge and agree that this Guaranty is a guarantee of payment and
performance and not of collection and enforcement in respect of any obligations
which may accrue to the Administrative Agent and/or the Banks from Borrower
under the provisions of any Loan Document.

 

10.                                 Subject to the terms and conditions of the
Credit Agreement, and in conjunction therewith, the Administrative Agent or any
Bank may assign any or all of its rights under this Guaranty.  In the event of
any such assignment, the Administrative Agent shall give Guarantor prompt
written notice of same.  If the Administrative Agent and/or any Bank elects to
sell all the Loans or participations in the Loans and the Loan Documents,
including this Guaranty, the Administrative Agent or any Bank may forward to
each purchaser and prospective purchaser all documents and information relating
to this Guaranty or to Guarantor, whether furnished by Borrower or Guarantor or
otherwise, subject to the terms and conditions of the Credit Agreement.

 

11.                                 Guarantor agrees, upon the written request
of the Administrative Agent, to execute and deliver to the Administrative Agent,
from time to time, any modification or amendment hereto or any additional
instruments or documents reasonably considered necessary by the Administrative
Agent or its counsel to cause this Guaranty to be, become or remain valid and
effective in accordance with its terms, provided, that any such modification,
amendment, additional instrument or document

 

6

--------------------------------------------------------------------------------


 

shall not increase Guarantor’s obligation’s or diminish its rights hereunder and
shall be reasonably satisfactory as to form to Guarantor and to Guarantor’s
counsel.

 

12.                                 The representations and warranties of
Guarantor set forth in this Guaranty shall survive until this Guaranty shall
terminate in accordance with the terms hereof.

 

13.                                 This Guaranty contains the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements relating to such subject matter and may not be modified,
amended, supplemented or discharged except by a written agreement signed by
Guarantor and the Administrative Agent.

 

14.                                 If all or any portion of any provision
contained in this Guaranty shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, such provision or portion thereof
shall be deemed stricken and severed from this Guaranty and the remaining
provisions and portions thereof shall continue in full force and effect.

 

15.                                 This Guaranty may be executed in
counterparts which together shall constitute the same instrument.

 

16.                                 All notices, requests and other
communications to any party hereunder shall be in writing (including bank wire,
facsimile transmission followed by telephonic confirmation or similar writing)
and shall be , addressed to such party at the address set forth below or to such
other address as may be identified by any party in a written notice to the
others:

 

If to Guarantor:

Kilroy Realty Corporation

 

12200 West Olympic Boulevard, Suite 200

 

Los Angeles, California 90064

 

Attn: Tyler Rose and Michelle Ngo

 

Telecopy: (310) 481-6580

 

 

With Copies of

 

Notices to

 

Guarantor to:

Latham & Watkins LLP

 

355 South Grand Avenue

 

Los Angeles, California 90071

 

Attn: Glen B. Collyer, Esq.

 

Telecopy: (213) 891-8763

 

7

--------------------------------------------------------------------------------


 

If to the Administrative

Agent:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, NY 10179

Attn: Marc Costantino

Telecopy number: (212) 270-2157

 

With Copies of

Notices to the

Administrative Agent to:                                                
JPMorgan Chase Bank, N.A.

1111 Fannin, 10th Floor

Houston, Texas  77002

Attn: Loan and Agency Services

Telecopy number: (713) 750-2892

 

and
to:                                                                                                                                                
Skadden, Arps, Slate,

Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn:  Martha Feltenstein, Esq.

Telecopy: (917) 777-2272

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate answerback or facsimile
confirmation is received, (ii) if given by certified registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,
upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 24 hours after such communication is deposited
with such carrier with postage prepaid for next day delivery, or (iv) if given
by any other means, when delivered at the address specified in this Section.

 

17.                                 Any acknowledgment or new promise, whether
by payment of principal or interest or otherwise by Borrower or Guarantor, with
respect to the Guaranteed Obligations shall, if the statute of limitations in
favor of Guarantor against the Administrative Agent shall have commenced to run,
toll the running of such statute of limitations, and if the period of such
statute of limitations shall have expired, prevent the operation of such statute
of limitations.

 

18.                                 This Guaranty shall be binding upon
Guarantor and its successors and assigns and shall inure to the benefit of the
Administrative Agent and the Banks and their successors and permitted assigns.

 

8

--------------------------------------------------------------------------------


 

19.                                 The failure of the Administrative Agent to
enforce any right or remedy hereunder, or promptly to enforce any such right or
remedy, shall not constitute a waiver thereof, nor give rise to any estoppel
against the Administrative Agent, nor excuse Guarantor from its obligations
hereunder.  Any waiver of any such right or remedy to be enforceable against the
Administrative Agent must be expressly set forth in a writing signed by the
Administrative Agent.

 

20.                                 (a)    THIS GUARANTY AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 Any legal action or proceeding with respect
to this Guaranty and any action for enforcement of any judgment in respect
thereof may be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, and, by execution and
delivery of this Guaranty, the Guarantor hereby accepts for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts from any thereof.  The
Guarantor irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Guarantor at
its address for notices set forth herein.  The Guarantor hereby irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty brought in the
courts referred to above and hereby further irrevocably waives, to the fullest
extent permitted by law, and agrees not to plead or claim in any such court that
any such action or proceeding brought in any such court has been brought in an
inconvenient forum.  Nothing herein shall affect the right of the Administrative
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Guarantor in any other
jurisdiction.

 

(c)                                  GUARANTOR HEREBY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY AND ALL CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY.  IT IS HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A
JURY TRIAL IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT TO ACCEPT THIS
GUARANTY AND THAT THE LOANS MADE BY THE BANKS ARE MADE IN RELIANCE UPON SUCH
WAIVER.  GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH WAIVER HAS BEEN
KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN
THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE

 

9

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.

 

(d)                                 Guarantor does hereby further covenant and
agree to and with the Administrative Agent that Guarantor may be joined in any
action against Borrower in connection with the Loan Documents and that recovery
may be had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent first pursuing or exhausting any remedy or claim against
Borrower or its successors or assigns.  Guarantor also agrees that, in an action
brought with respect to the Guaranteed Obligations in any jurisdiction, it shall
be conclusively bound by the judgment in any such action by the Administrative
Agent (wherever brought) against Borrower or its successors or assigns, as if
Guarantor were a party to such action, even though Guarantor was not joined as
parties in such action.

 

(e)                                  Guarantor agrees to pay all reasonable
expenses (including, without limitation, attorneys’ fees and disbursements)
which may be incurred by the Administrative Agent or the Banks in connection
with the enforcement of their rights under this Guaranty, whether or not suit is
initiated.

 

21.                                 Notwithstanding anything to the contrary
contained herein, this Guaranty shall terminate and be of no further force or
effect upon the full performance and payment of the Guaranteed Obligations
hereunder, subject to the provisions of Section 6 hereof.  Upon termination of
this Guaranty in accordance with the terms of this Guaranty, the Administrative
Agent promptly shall deliver to Guarantor such documents as Guarantor or
Guarantor’s counsel reasonably may request in order to evidence such
termination.

 

22.                                 All of the Administrative Agent’s rights and
remedies under each of the Loan Documents or under this Guaranty are intended to
be distinct, separate and cumulative and no such right or remedy therein or
herein mentioned is intended to be in exclusion of or a waiver of any other
right or remedy available to the Administrative Agent.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
of Payment as of the date and year first above written.

 

 

 

GUARANTOR:

 

 

 

 

 

KILROY REALTY CORPORATION

 

 

 

 

 

By:

/s/ Tyler H. Rose

 

 

Name:

Tyler H. Rose

 

 

Title:

Senior Vice President and CFO

 

 

 

 

 

 

 

By:

/s/ Michelle Ngo

 

 

Name:

Michelle Ngo

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Marc E. Costantino

 

 

 

 

Name: Marc E. Costantino

 

 

 

Title: Executive Director

 

 

 

11

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF CALIFORNIA

)

 

) SS.

COUNTY OF LOS ANGELES

)

 

On March 7, 2012, before me, James K. Doyle, a Notary Public, personally
appeared Tyler H. Rose and Michelle Ngo, personally known to me to be the
persons whose names are subscribed to the within instrument and acknowledged to
me that they executed the same in their authorized capacities, and that by their
signatures on the instrument, the persons, or the entities upon behalf of which
the persons acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

/s/ James K. Doyle

 

Notary Public

 

--------------------------------------------------------------------------------

 